Citation Nr: 0309187	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  97-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed right ankle 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
November 1951.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in May 1998 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in June 1998 and August 1999.  

Additional development was also undertaken by the Board in 
April 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDING OF FACT

The veteran currently has a right ankle disorder manifested 
by degenerative joint disease that is shown as likely as not 
to be due to a sprain-type injury suffered in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a history of a right ankle sprain 
with degenerative joint disease is due to an injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case, the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands. 

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for a right ankle disability.  

The veteran has been afforded VA examinations.  In addition, 
a VA medical expert reviewed the claims folder and provided 
an opinion to decide the claim.  

It appears that the veteran's service medical records are 
unavailable and were likely destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  


II.  Service Connection for a Right Ankle Disability


A.  Factual Background 

The National Personnel Records Center informed VA that none 
of the veteran's service medical records are available, and 
indicated that they were destroyed in a fire at that 
facility.  

Statements of the veteran in the claims folder are to the 
effect that, during basic training, he attempted to scale a 
wall on an obstacle course and fell, injuring his right knee 
and ankle.  His ankle continued to swell and was painful from 
time to time.  He later fell from a ladder, breaking his hip 
and injuring his back in 1993.  

Non-VA medical records dated in May 1993 reflect that the 
veteran fractured his right hip.  Examination revealed 
shortening and slight external rotation of the right lower 
extremity with marked swelling of the right hip.  

A letter received in September 1996 from an acquaintance of 
the veteran indicates that the veteran had favored his right 
leg prior to his fall from the ladder.  

A letter received in September 1996 from a reverent indicates 
that, after the veteran's military service, he encountered 
the veteran at a doctor's office.  The veteran was limping 
and indicated that he had hurt his knee and ankle in service, 
and that they flared up from time to time.  

A letter received in May 1997 from a former service member 
who had served with the veteran indicates that the veteran 
had an accident on the obstacle course and injured his right 
knee and ankle.  Medics were called, and the veteran visited 
the infirmary and was placed on light duty.

A June 1998 medical statement from the veteran's treating 
physician reflects that the veteran was treated in 1976, 1982 
and 1992 for chronic pain in the right ankle and right knee.  
The veteran reportedly injured his right knee and ankle in 
service, and the pain had continued through the years.  The 
veteran reportedly has been receiving Social Security 
disability payments resulting from his right hip fracture and 
back problems since 1994.  

The veteran underwent a VA examination in May 2001.  He 
reported some aching pain in this right ankle, which remained 
sore most of the time.  He wore a lift in his right shoe.  
The veteran did not report significant swelling.  Upon 
questioning, the veteran reported having a right ankle sprain 
in service without a history of subluxation, dislocation or 
other symptoms.  

Upon examination, the veteran's ankles appeared symmetrical; 
landmarks were preserved.  There were neither obvious 
swelling nor deformity.  There was tenderness neither across 
the forefoot nor across the ankle on palpation.  Nor was 
there tenderness of the Achilles tendon; it moved normally on 
the ankle.  Dorsiflexion was 15 degrees, and plantar flexion 
was 25 degrees; against resistance, the veteran reported some 
discomfort with this maneuver.  X-ray studies of the 
veteran's right ankle showed minimal degenerative change.  

The diagnosis was that of history of sprain, right ankle, 
with normal physical examination.  

The veteran underwent a VA examination in July 2002.  Upon 
examination, his gait was normal.  Dorsiflexion was 15 
degrees, and plantar flexion was 30 degrees.  The x-ray 
studies of the right ankle were within normal limits.  The 
diagnosis was that of normal ankle.  

In December 2002, an orthopedic surgeon at the VA provided a 
medical opinion as to the likelihood of the veteran's having 
a current right ankle disability directly related to the 
injury reported in service.  The VA medical expert noted no 
evidence in the claims folder as to continuous disability, 
dysfunction or pain over the years; nor was there evidence of 
required medications or treatment for a right ankle 
disability.  The VA medical expert's opinion as to a 
relationship was that of "very, very poor."  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran has stated that he fell while scaling a wall on 
an obstacle course during basic training, and that he injured 
his right ankle.  He claims to have experienced swelling and 
pain over the years in the right ankle.  

The Board notes that it is incumbent upon VA to afford the 
veteran's claim heightened consideration due to the 
unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Another former service member has attested to the veteran's 
having an accident on the obstacle course in service and 
injuring his right ankle.  As such, with heightened 
consideration afforded, the Board finds the veteran's 
statements credible, in light of all evidence in the record.  

Moreover, in this case, Board emphasizes that, given the lack 
of service medical records, the veteran's assertions (lay 
evidence) of an in-service injury to his right ankle are 
sufficient to establish an incident in service.  Similarly, 
his statements regarding the nature of his right ankle 
symptoms since service are found to be credible.  

While the recent VA examination noted that the physical 
examination was normal, a diagnosis of a history of right 
ankle sprain was reported.  The recent x-ray studies showed 
that the veteran currently has minimal degenerative joint 
disease of the right ankle.  

While the most recent medical opinion did not find a basis 
for relating current right ankle disability to an inservice 
injury, the Board finds the evidence to be in relative 
equipoise in this case.  Accordingly, by extending the 
benefit of the doubt to the veteran, service connection for 
the claimed right ankle disability is warranted.  



ORDER

Service connection for a history of a right ankle sprain with 
degenerative joint disease is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

